Citation Nr: 1611373	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder, prior to February 15, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1969 to July 1971.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, granted the Veteran service connection for PTSD, and assigned that disability initial ratings of 30 percent rating, from July 26, 2000, and 70 percent, from February 15, 2005.

In a rating decision dated March 2011, the RO increased the rating assigned the Veteran's PTSD to 100 percent, from February 2, 2011.  The Veteran then appealed the effective dates of the grant of service connection and the assignment of the 100 percent rating.  In December 2014, the Veteran testified in support of his appeal during a videoconference hearing held before the undersigned Veterans Law Judge.    

In May 2015, the Board denied the Veteran an effective date prior to July 26, 2000, for the grant of service connection for PTSD.  As well, it recharacterized the claim for an earlier effective date for the assignment of the 100 percent rating to a claim for an increased initial rating for PTSD, rated 30 percent disabling prior to February 15, 2005, 70 percent disabling from February 15, 2005 to February 1, 2011, and 100 percent disabling thereafter.  The RO granted this claim in part by assigning the Veteran a 50 percent rating for his PTSD, prior to February 15, 2005, and a 100 percent rating for that disability, from February 15, 2005.    

The Veteran appealed the Board's May 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, based on a Joint Motion For Partial Remand (JMPR), the Court remanded the matter of entitlement to an initial rating in excess of 50 percent for PTSD, prior to February 15, 2005, to the Board for action consistent with the terms of the JMPR.  It dismissed all other matters.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim thus contemplates both electronic records.  


FINDING OF FACT

Although the Veteran's PTSD symptoms were less severe prior to February 15, 2005 than they were as of February 15, 2005, they still resulted in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial 100 percent rating for PTSD, prior to February 15, 2005, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1-4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, the Veteran does not assert that VA failed to satisfy its duty to notify, including during the December 2014 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any additional records VA should obtain on his behalf, or that the examinations he underwent during the course of this appeal are inadequate to decide this claim.  Even assuming otherwise, given the favorable disposition discussed below, any failure to remand for additional notice and/or assistance is harmless, not prejudicial to the Veteran or affecting the essential fairness of the adjudication of this claim.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

The Veteran contends that, since 1967, he has had 100-percent disabling PTSD.  According to written statements he submitted in May 2011, August 2011, October 2011 and May 2015, and his December 2014 hearing testimony, after becoming traumatized in service by the now-verified stressor (described on numerous occasions during the course of this appeal), he suffered total impairment in functioning, impairment that continues today.  

Allegedly he did not initially seek treatment for his mental health issues because, after experiencing the stressor, he was threatened and told to keep the incident to himself.  Four years later, he tried to speak with a doctor, who advised him to remain quiet if doing so is what authorities wanted.  He contends that he did so, but by 1976, was forced to seek psychiatric treatment.  He further contends that, although there was a period of time during which he did not seek treatment, in 1967, his life was done; he did not do anything or talk to women and his entire personality changed.  His mental health reportedly declined as VA continued to doubt his assertions regarding the in-service stressor; decades later, they acknowledged the veracity of the stressor, but by then, the damage had been done.    



Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The RO has rated the Veteran's PTSD as 50 percent disabling prior to February 15, 2005, and as 100 percent disabling from February 15, 2005, pursuant to DC 9411, under the General Rating Formula for Mental Disorders (formula).  38 C.F.R. § 4.130, DC 9411 (2015).  According to this formula, a 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

As the Veteran asserts, his PTSD disability picture, which now meets the criteria for a 100 percent rating, has not changed significantly during the course of this appeal.  Although there was a period of time at which it became evident the Veteran's PTSD symptoms had worsened, those symptoms, upon which the RO relied in awarding the Veteran a 100 rating, effective from February 15, 2005, are the same the Veteran exhibited prior to February 15, 2005.  And those symptoms, prior to February 15, 2005 and since February 15, 2005, however severe, still caused the same degree of social and occupational impairment.  

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Although the evidence conflicts with regard to the severity of the Veteran's PTSD (report of VA examination conducted in May 2002 notes serious, not totally disabling, PTSD symptoms, and 2002 treatment records mention self-employment doing odd jobs and a support system, to include a friend in Colorado and a brother in Scranton), there is some evidence to support that his psychiatric symptoms began causing total occupational and social impairment prior to the filing of this claim.  During the course of this appeal, mental health professionals agreed the Veteran presented as grossly disheveled and suffered from extreme depression, anxiety, hopelessness, sleeping and concentration difficulties, hyperactivity, hypervigilance, an exaggerated startle reflex, a restricted to constricted affect, and a reluctance to leave the home due to fear (now considered a recluse).  See January 2001 report of VA mental health and drug and alcohol case manager; SSA information dated through 2001; May 2002, January 2005, and February 2005 VA examination reports; an October 2003 report of neuropsychological evaluation; treatment records dated since 2000; and letters dated since 2009 from a private case manager. 

In June 1979, the Veteran submitted a statement to VA reporting that, in the early 1970s, after he gave up his job at a steel mill and completed VA vocational rehabilitation training, he was unable to find a job and VA failed to help him do so.  He indicated that he started to break down, his parents would not speak to him and he was too messed up to work.  He allegedly began undergoing psychiatric treatment and taking medication, which, as of 1979, he was still using.

According to a licensed clinical social worker, the Veteran was first diagnosed with PTSD in 1976.  As of January 1984, PTSD was indeed taking a significant toll on the Veteran's life both emotionally and financially, in part, due to the absence of social support.  During the course of this appeal, this social worker continued to submit statements supporting the Veteran's appeal and, in June 2004, characterized the Veteran's PTSD as 100 percent disabling and noted that it had resulted in years of significant anxiety and depression, social isolation, and numbing behaviors. 

SSA too agreed that the Veteran was totally impaired occupationally due to his PTSD.  In 2000, the Veteran applied for disability benefits from the Social Security Administration (SSA), which SSA granted, effective February 27, 2001, based primarily on affective or mood disorders and secondarily on a back disorder.  SSA determined that, although in 2000, or prior to February 27, 2001, the Veteran was severely disabled, he was still able to engage in sedentary work; on February 27, 2001, however, due to poor reliability (noted elsewhere in the record to be due solely to a psychiatric disability), he became totally disabled.  

In January 2005, a VA examiner found the Veteran housebound in part due to his PTSD.  In June 2009, a private patient advocate who had known the Veteran for decades, including during the 1990s, found the Veteran 100-percent disabled due to PTSD. 

Based on this favorable evidence, considered collectively, the Board concludes that the evidence satisfies the criteria for entitlement to a 100 percent schedular rating for PTSD, prior to February 15, 2005.   


ORDER

An initial 100 percent rating for PTSD, prior to February 15, 2005, is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


